DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1 and 22-51 were canceled.
Claims 2-21 are pending.
Claims 2-21 were examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 2-11 are directed to a method, and claims 12-21 are directed to a system. Therefore, these claims fall within the four statutory categories of invention. In the instant invention, the method claims are not limited by actions performed by a machine. The breadth of the process claims does not require a particular machine performing each of the recited steps and/or functions. Specifically, the language of the claims directed to an abstract idea are marked in bold below: 
storing a user interest score that represents interest of the user in media assets associated with a first keyword”;b. “accessing a blockchain ledger that comprises a plurality of blocks, each block identifying: a media asset; a seller user of an authorization to access that media asset; and a buyer user of the authorization to access that media asset”;c. “searching the blockchain ledger to identify a first block that: identifies a first media asset that comprises metadata which includes the first keyword; and identifies the user as the seller user of an authorization to access the first media asset”;d. “in response to identifying the first block and determining that the first block identifies the user as the seller user of the authorization to access the first media asset: decreasing the user interest score”;e. “providing a media asset recommendation to the user based on the user interest score”
Therefore, the highlighted portions above recite electronic recordkeeping and evaluating stored information using rules to identify suggestions which is an abstract idea grouped within the certain methods of organizing human activity, mathematical concepts and mental processes grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). The claims are grouped within certain methods of organizing human activity because the steps recited describe the fundamental 
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claims include: a blockchain ledger. Merely using control circuitry only serves to use computers as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment or 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of 
f) setting the user interest score prior to identifying the first block by: searching the blockchain ledger to identify a set of purchase blocks, wherein each purchase block of the set of purchase blocks: identifies a media asset that comprises metadata which includes the first keyword; and identifies the user as a buyer user of an authorization to access that asset; determining size of the set of purchase blocks; in response to identifying the set of purchase blocks, setting the user interest score based on the size of the set of purchase blocks. g) wherein providing a media asset recommendation to the user based on the user interest score comprises: determining whether the user interest score corresponds to a threshold, and in response to determining that the user interest score corresponds to the threshold, providing the media asset recommendation to the user, wherein the media asset recommendation recommends a second media asset related to the first keyword. h) wherein the first block identifies a price value indicative of the amount of money paid to or by the user. i) determining whether the price value exceeds a threshold; in response to determining that the price value does not exceed the threshold, modifying the user interest score by a first amount; and in response to determining that the price value exceeds the threshold, modifying the user interest score by a second amount. j) wherein the first block identifies a time value, wherein the authorization to access the first media asset reverts to the seller user after the amount of time indicated by the time value elapses. k) determining whether the time value exceeds a threshold; in response to determining that the time value does not exceed the threshold, modifying the user interest score by a first amount; and in response to determining that the time value exceeds the threshold, modifying the user interest score by a second amount. l) searching the blockchain ledger to identify a second block, wherein the second block: identifies a second media asset that comprises metadata that includes a second keyword related to the first keyword; and identifies the user as one of a seller user or a buyer user of an authorization to access the second media asset; and in response to identifying the second block, modifying the user interest score based on whether the second block identifies the user as the seller user of the authorization to access the second media asset or as the buyer user of the authorization to access the second media asset. m) wherein the first block identifies a timestamp indicative of a time when the authorization to access the first media asset was transferred to the user. n) determining a time indicative of when the user watched the first media asset; determining a difference time value between the time identified by the timestamp and the time indicative of when the user watched the first media asset; determining whether the difference time value exceeds a threshold; in response to determining that the difference time value does not exceed the threshold, modifying the user interest score by a first amount; and in response to determining that the difference time value exceeds the threshold, modifying the user interest score by a second amount. 

With respect to claims 5 and 15, the claims further recite item h) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what the first block "identifies" (i.e. a value". Those statements are insufficient to significantly alter the eligibility analysis.

With respect to claims 8 and 18, the claims recite item k) above, which represent the additional elements/functions of determining a value exceeds a minimum and adjusting a score based on the result. This language further elaborates in the abstract 

With respect to claims 10 and 20, the claims further recite item m) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what the first block "identifies" (i.e. a "timestamp"). Those statements are insufficient to significantly alter the eligibility analysis.

Therefore, dependent claims 5, 8, 10, 15, 18, 20, which represent additional language h), k), m) do not alter the analysis provided with respect to independent claims 2 and 12. In other words, the claims do not introduce additional elements that would alter the analysis with respect to Steps 2A or 2B above in any meaningful way. Therefore, these dependent claims are also ineligible.
With respect to claims 3 and 13, the claims recite item f) above, which represent the additional elements/functions of setting score by searching database. This language 

With respect to claims 4 and 14, the claims recite item g) above, which represent the additional elements/functions of comparing a score to a threshold and providing a recommendation. This language further elaborates in the abstract idea of electronic recordkeeping and evaluating stored information using rules to identify suggestions identified above with respect to the independent claims 2 and 12. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. 

With respect to claims 6 and 16, the claims recite item i) above, which represent the additional elements/functions of determining a value exceeds a minimum and 

With respect to claims 7 and 17, the claims further recite item j) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what the first block "identifies" (i.e. a value"). Those statements are insufficient to significantly alter the eligibility analysis. This language further elaborates in the abstract idea of electronic recordkeeping and evaluating stored information using rules to identify suggestions identified above with respect to the independent claims 2 and 12. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement 
With respect to claims 9 and 19, the claims recite item l) above, which represent the additional elements/functions of performing a second search and adjusting the score based on user correlation. This language further elaborates in the abstract idea of electronic recordkeeping and evaluating stored information using rules to identify suggestions identified above with respect to the independent claims 2 and 12. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. 

With respect to claims 11 and 21, the claims recite item n) above, which represent the additional elements/functions of determining a difference between two times and adjusting a score based on comparing the difference to a standard. This language further elaborates in the abstract idea of electronic recordkeeping and evaluating stored information using rules to identify suggestions identified above with respect to the independent claims 2 and 12. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer 

Therefore, while dependent claims 3, 4, 6, 7, 9, 11, 13, 14, 16, 17, 19, 21, which represent additional language f), g), i), j), l), n), slightly modify the analysis provided with respect to independent claims 2 and 12, these additional elements/functions are insufficient to render the dependent claims eligible, as detailed above. Therefore, these dependent claims are also ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2 and 12 recite the language “the user interest score” in lines 18 and 19, respectively. There is insufficient antecedent basis for this language in the claims since recalculated user interest score (i.e. after decreasing), in lines 3 and 17; and 4 and 18, respectively). See MPEP 2173.05(e): “… if two different levers are recited earlier in the claim, the recitation of “said lever” in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended”. Dependent claims 3-11 and 13-21 are also rejected since they depend on claims 2 and 12, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 2018/0025005 A1) in view of Rogers et al. (US 2018/0041571 A1).
1, Cao et al. teach a system (see Fig. 1, remote media preference affinity server 300C, paragraph [0032]); and a method (Media preference affinity recommendation systems and methods) comprising:  
storing a user interest score that represents interest of the user in media assets associated with a first keyword (see Fig. 5, blocks 512-514 media preference affinity routine, user based recommended content population sub-routine and paragraphs [0094]-[0098]; Fig. 11A, user-based media content recommendation subroutine 1100 and paragraphs [0163]-[0166]); 
accessing [[a ledger of historical usage data associated with the recommended user]] (see media preference affinity service 323V, paragraph [0052]; Fig. 11A, block 1104 and paragraph [0166]); 
searching [[the ledger of historical usage data]] to identify [[data]] that: identifies a first media asset that comprises metadata which includes the first keyword; and identifies the user  (see Fig. 11A, block 1108, negative interactions and paragraph [0167]); 
in response to identifying the [[data]] and [[negative interactions]], decreasing the user interest score (see Fig. 11A, block 1110, assign a relative ranking to each media content identifier in the media content candidate set, paragraph [0168]); and 

Cao et al. do not explicitly disclose a method and system comprising:  the [[database of historical usage]] is a blockchain ledger that comprises a plurality of blocks, each block identifying: a media asset; a seller user of an authorization to access that media asset; and a buyer user of the authorization to access that media asset, the [[data]] is stored in a first block and identifies the user as the seller user of an authorization to access the first media asset;  
However, Rogers et al. disclose a method and system (Distributed data store for managing media) comprising:  
the [[database of historical usage]] is a blockchain ledger that comprises a plurality of blocks, each block identifying: a media asset; a seller user of an authorization to access that media asset; and a buyer user of the authorization to access that media asset, the [[data]] is stored in a first block and identifies the user as the seller user of an authorization to access the first media asset (see Fig. 2, transaction record 208, information identifying a transaction including two or more parties, recording their roles within the transaction, paragraph [0061]; royalty payment information, paragraphs [0049] and [0053]); 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the content interest tracking using a distributed data store as disclosed by Rogers et al. in the method and 
Moreover, with respect to claims 2 and 12, the claims recite non-functional descriptive material. Claims 2 and 12 recite “a user interest score that represents interest of the user in media assets associated with a first keyword”; “a blockchain ledger that comprises a plurality of blocks, each block identifying…” (Emphasis added). However, the limitations refer only to the type of data stored. It has been held that data stored in memory will not distinguish a claimed memory from the prior art (see, for instance, Cao et al., Fig. 1, remote media preference affinity server 300C, paragraph [0032]; see also MPEP 2111.05).

With respect to claims 3 and 132, the combination of Cao et al. and Rogers et al. teaches all the subject matter of the method and system as described above with respect to claims 2 and 12. Furthermore, Cao et al. disclose a method and system comprising: setting the user interest score prior to identifying the first block by: searching the blockchain ledger to identify a set of purchase blocks, wherein each purchase block of the set of purchase blocks: identifies a media asset that comprises metadata which includes the first keyword; and identifies the user as a buyer user of an authorization to access that asset; determining size of the set of purchase blocks; in response to identifying the set of purchase blocks, setting the user interest score based 

With respect to claims 43 and 14, the combination of Cao et al. and Rogers et al. teaches all the subject matter of the method and system as described above with respect to claims 2 and 12. Furthermore, Cao et al. disclose a method and system wherein providing a media asset recommendation to the user based on the user interest score comprises: determining whether the user interest score corresponds to a threshold, and in response to determining that the user interest score corresponds to the threshold, providing the media asset recommendation to the user, wherein the media asset recommendation recommends a second media asset related to the first keyword (see Fig. 11B, blocks 1128, 1130 and 1199, returning the media content candidate set and paragraphs [0179]-[0181]). 

With respect to claims 5 and 154, the combination of Cao et al. and Rogers et al. teaches all the subject matter of the method and system as described above with respect to claims 2 and 12. Furthermore, Rogers et al. disclose a method and system wherein the first block identifies a price value indicative of the amount of money paid to or by the user (see royalty payment information, paragraphs [0049] and [0053]). 
5, the combination of Cao et al. and Rogers et al. teaches all the subject matter of the method and system as described above with respect to claims 2 and 12. Furthermore, Rogers et al. disclose a method and system wherein the first block identifies a time value, wherein the authorization to access the first media asset reverts to the seller user after the amount of time indicated by the time value elapses (see Fig. 4, timeout, steps 412-416 and paragraphs [0080]-[0081]). 

With respect to claims 8 and 18, the combination of Cao et al. and Rogers et al. teaches all the subject matter of the method and system as described above with respect to claims 7 and 17. Furthermore, Rogers et al. disclose a method and system further comprising: determining whether the time value exceeds a threshold; in response to determining that the time value does not exceed the threshold, modifying the user interest score by a first amount; and in response to determining that the time value exceeds the threshold, modifying the user interest score by a second amount (see Fig. 4, timeout, steps 412-416 and paragraphs [0080]-[0081]; trust score for a user, paragraph [0085]). 

With respect to claims 96 and 197, the combination of Cao et al. and Rogers et al. teaches all the subject matter of the method and system as described above with 
searching [[the ledger of historical usage data]] to identify [[data]] wherein the second block: identifies a second media asset that comprises metadata that includes a second keyword related to the first keyword; and identifies the user (see Fig. 11A, block 1108, negative interactions and paragraph [0167]); 
in response to identifying the [[data]], modifying the user interest score (see Fig. 11A, block 1110, assign a relative ranking to each media content identifier in the media content candidate set, paragraph [0168]); and 
Cao et al. do not explicitly disclose a method and system comprising:  the [[database of historical usage]] is a blockchain ledger, the [[data]] is stored in a second block and identifies the user as one of a seller user or a buyer user of an authorization to access the second media asset; and the score is modified based on whether the second block identifies the user as the seller user of the authorization to access the second media asset or as the buyer user of the authorization to access the second media asset.
However, Rogers et al. disclose a method and system (Distributed data store for managing media) comprising:  
the [[database of historical usage]] is a blockchain ledger, the [[data]] is stored in a second block and identifies the user as one of a seller user or a buyer user of an authorization to access the second media asset; and the score is modified based on whether the second block identifies the user as the seller user of the authorization to access the second media asset or as the buyer user of the authorization to access the 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the content interest tracking using a distributed data store as disclosed by Rogers et al. in the method and system of Cao et al., the motivation being to ensure reliability of data in order to enable users to determine whether information for a particular media is reliable and whether and how to use that information (see Rogers et al., paragraph [0035]).

With respect to claims 10 and 208, the combination of Cao et al. and Rogers et al. teaches all the subject matter of the method and system as described above with respect to claims 2 and 12. Furthermore, Cao et al. disclose a method and system wherein the first block identifies a timestamp indicative of a time when the authorization to access the first media asset was transferred to the user (see paragraph [0052]; Fig. 12, blocks 1208-1214, paragraphs [0186]-[0189]). 

With respect to claims 119 and 21, the combination of Cao et al. and Rogers et al. teaches all the subject matter of the method and system as described above with respect to claims 10 and 20. Furthermore, Cao et al. disclose a method and system . 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 2018/0025005 A1), in view of Rogers et al. (US 2018/0041571 A1), and in view of Cama et al. (US 2017/0091847 A1).

With respect to claims 6 and 16, the combination of Cao et al. and Rogers et al. teaches all the subject matter of the method and system as described above with respect to claims 5 and 15. The combination of Cao et al. and Rogers et al. does not explicitly teach a method and system comprising: determining whether the price value exceeds a threshold; in response to determining that the price value does not exceed the threshold, modifying the user interest score by a first amount; and in response to determining that the price value exceeds the threshold, modifying the user interest score by a second amount. 

determining whether the price value exceeds a threshold; in response to determining that the price value does not exceed the threshold, modifying the user interest score by a first amount; and in response to determining that the price value exceeds the threshold, modifying the user interest score by a second amount (see Fig. 1, blocks 101, 102 and 106, paragraphs [0052-[0055], [0059] and [0061]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the predictive analytical models as disclosed by Cama et al. in the method and system of Cao et al. and Rogers et al., the motivation being to predict correlation between features and user's perceived value for price paid (see Cama et al., paragraph [0064]).






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Juster et al. (US 2007/0220552 A1) disclose automatic delivery of personalized content to a portable media player with feedback, including  updating the user's profile based on usage, which in turn facilitates continuous modification of the personalized content that is automatically and periodically downloaded to the media device and/or library.
Goeringer et al. (US 2017/0134161 A1) disclose blockchaining for media distribution, including confirm the payment or payment terms of its share of a transaction that is transferred from party A to party B (or additional parties); (b) verify that any licenses burdening master content 224 are honored in a transaction 220; (c) apply a temporal window within which transaction must be completed or which master content may be experienced by parties A and/or B; and (d) set the transferability terms of the transferred content.
Ramer et al. (US 2007/0060173 A1) disclose managing sponsored content based on transaction history, including a collaborative filtering protocol generally involves the collection of preference data from a large group of users. This preference data may be analyzed statistically to identify subgroups, or characteristics of subgroup members, with similar preference profiles.
Lenahan et al. (US 9,830,632 B2) disclose system and methods for personalization and enhancement of a marketplace, including personalization modules, which use information maintained as part of a user profile stored in 
Raspotnik, Jr. (US 10,878,248 B2) discloses media authentication using distributed ledger, including an immutable history of transactions including attestation transactions, media origination transactions, etc.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/E.C./           Examiner, Art Unit 3685                                                                                                                                                                                             

/ZESHAN QAYYUM/           Primary Examiner, Art Unit 3685                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims 2 and 12 recite “an authorization to access the first media asset...” Claim 12 recites “control circuitry configured to ”, statements of intended use or field use. Statements of intended use or field of use do not serve to differentiate the claims from the prior art. See MPEP 2114 II.
        2 Claims 3 and 13 recite “wherein each purchase block of the set of purchase blocks: identifies a media asset that comprises metadata which includes the first keyword; and identifies the user as a buyer user of an authorization to access that asset; determining size of the set of purchase blocks, language directed to non-functional descriptive material.
        3 Claim 4 is a method claim and recites “wherein the media asset recommendation recommends a second media asset related to the first keyword...” language directed to not positively recited method steps.
        4 Claims 5 and 15 recite “wherein the first block identifies a price value indicative of the amount of money paid to or by the user, language directed to non-functional descriptive material.
        5 Claims 7 and 17 recite “wherein the first block identifies a price value indicative of the amount of money paid to or by the user, language directed to non-functional descriptive material.
        6 Claim 9 is a method claim and recites “wherein the second block: identifies a second media asset that comprises metadata that includes a second keyword related to the first keyword; and identifies the user as one of a seller user or a buyer user of an authorization to access the second media asset...” language directed to not positively recited method steps.
        7 Claims 9 and 19 recite “searching… to identify…” (Emphasis added), statements of intended use or field use.
        8 Claims 10 and 20 recite “wherein the first block identifies a timestamp indicative of a time when the authorization to access the first media asset was transferred to the user, language directed to non-functional descriptive material.
        9 Claim 11 is a method claim and recites “a time indicative of when the user watched the first media asset...” language directed to not positively recited method steps.